Citation Nr: 0715478	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-10 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from March 1943 to July 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decision of the RO that, in 
part, denied entitlement to a TDIU.  The veteran timely 
appealed.

In May 2007, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's motion to advance this appeal on 
the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In April 2007, the veteran's representative raised the issues 
of entitlement to increased disability evaluations for the 
veteran's service-connected myocarditis, shell fragment 
wounds, peritoneal adhesions, and traumatic arthritis of the 
left knee.  The RO last adjudicated these claims for 
increased disability ratings in April 2003.  The Board finds 
these matters to be inextricably intertwined with the 
question of entitlement to a TDIU on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

With regard to the veteran's claim for a TDIU, the veteran 
asserts that he is totally disabled and unable to retain or 
maintain any gainful employment due to his service-connected 
disabilities.  

Service connection is currently in effect for shell fragment 
wounds of the left thigh muscles, rated as 40 percent 
disabling; shell fragment wounds of the right leg muscles, 
rated as 20 percent disabling; pericarditis, rated as 10 
percent disabling; peritoneal adhesions, rated as 10 percent 
disabling; traumatic arthritis of the left knee, rated as 10 
percent disabling; and shell fragment wounds of the 3rd 
anterior rib, rated as 0 percent (noncompensable) disabling.  
The combined rating is 70 percent, and clearly meets the 
minimum percentage requirement for TDIU under 38 C.F.R. 
§ 4.16(a).  

In this case, the veteran has completed two years of college.  
He reportedly last worked full-time as a purchasing agent for 
a builders' supply company from 1971 to 1982.

Records in the claims file also reflect that the veteran 
cannot stand for long periods of time, and that he finds it 
difficult to walk any distance due to his service-connected 
disabilities of the lower extremities.  Private treatment 
records indicate that the veteran is totally and permanently 
disabled due to a long-standing history of coronary artery 
disease.

The Board notes that service connection is in effect for 
pericarditis (currently rated as 10 percent disabling), but 
not for coronary artery disease.  Moreover, an April 2003 
examiner opined that it is unlikely that the veteran's 
end[sic]-service heart condition is related to his present 
heart condition.  Nevertheless, there is no opinion of record 
regarding the veteran's ability to retain or maintain any 
gainful employment due solely to service-connected 
disabilities.
  
VA has the duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) 
(holding in the case of a claim for TDIU, that VA has a duty 
to obtain medical opinions as to employability).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should adjudicate the 
intertwined issues of increased 
disability ratings for service-connected 
myocarditis, shell fragment wounds, 
peritoneal adhesions, and traumatic 
arthritis of the left knee.  A 
supplemental statement of the case (SSOC) 
should be prepared, and the veteran 
should be informed that review on appeal 
may be obtained only through the usual 
appellate procedures including a notice 
of disagreement, statement of the case, 
and substantive appeal.  

2.  The RO or AMC should arrange for the 
veteran to undergo VA general medical 
examination to obtain an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s) 
designated to examine the veteran, and 
the report of the examination or addendum 
should note review of the claims folder.  

The examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the service-connected 
myocarditis, shell fragment wounds, 
peritoneal adhesions, and traumatic 
arthritis of the left knee preclude 
employment consistent with the veteran's 
education and occupational experience.

The examiner(s) should set forth a 
rationale for the conclusions reached.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

The veteran is advised that failure, 
without good cause to report for 
scheduled examinations could result in 
the denial of his claim.

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.

5.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
SSOC, before the claims file is returned 
to the Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




